DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/09/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-16 allowed.

The following is an examiner’s statement of reasons for allowance:
	The prior art of record (in particular, Izumi [U.S. PG Publication No. 2019/0108611], Yoshimi [U.S. PG Publication No. 2019/0012766] and Kim et al. [U.S. PG Publication No. 2018/0278916]) do not disclose, with respect to claim 1, a panoramic picture decoding system which receives an encoded panoramic picture and decodes it, a geometrical transformation is created which creates a replacement vector that determines a difference between the projection center of the received encoded panoramic picture and a projection center of a panoramic output picture, then using this geometrical transformation a proper panoramic output picture may be constructed for decoded panoramic picture data. Rather, while Izumi discloses the use of projection vectors from an origin to each projection point on a projection plane, and similarly a vector extending from the origin of the xyz-coordinate system to coordinates (s, t) of the st-coordinate system [which is the distance from origin to the projection plane] .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067.  The examiner can normally be reached on M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


EDEMIO . NAVAS JR
Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Examiner, Art Unit 2483